Name: Commission Directive 2007/67/EC of 22 November 2007 amending Council Directive 76/768/EEC, concerning cosmetic products, for the purpose of adapting Annex III thereto to technical progress (Text with EEA relevance)
 Type: Directive
 Subject Matter: consumption;  chemistry;  technology and technical regulations;  information technology and data processing
 Date Published: 2007-11-23

 23.11.2007 EN Official Journal of the European Union L 305/22 COMMISSION DIRECTIVE 2007/67/EC of 22 November 2007 amending Council Directive 76/768/EEC, concerning cosmetic products, for the purpose of adapting Annex III thereto to technical progress (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (1), and in particular Article 8(2) thereof, After consulting the Scientific Committee on Consumer Products, Whereas: (1) According to the assessment strategy for hair dye substances, it was agreed with the Member States and stakeholders that the date of July 2005 would be appropriate for the submission to the Scientific Committee on Consumer Products (SCCP) of the additional information on the hair dye substances listed in Part 2 of Annex III to Directive 76/768/EEC. (2) Commission Directive 2006/65/EC of 19 July 2006 amending Council Directive 76/768/EEC, concerning cosmetic products, for the purpose of adapting Annexes II and III thereto to technical progress (2), extended until 31 December 2007 the provisional use of fifty six hair dye substances listed in Part 2 of Annex III. (3) For 14 hair dye substances listed in Part 2 of Annex III to Directive 76/768/EEC additional information has not been submitted. Therefore their use in hair dye products was banned by Directive 2007/54/EC. (4) For 42 hair dye substances listed in Part 2 of Annex III to Directive 76/768/EEC additional information has been submitted by the industry. This information is currently being evaluated by the SCCP. Definitive regulation of those hair dye substances, on the basis of such evaluations, and its implementation into the laws of Member States will take place at the latest by the 31 December 2009. Therefore, their provisional use in cosmetic products under the restrictions and conditions laid down in Part 2 of Annex III thereto should be extended until 31 December 2009. (5) Annex III to Directive 76/768/EEC should therefore be amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Cosmetic Products, HAS ADOPTED THIS REGULATION: Article 1 In reference numbers 3, 4, 5, 6, 7, 9, 10, 11, 12, 14, 16, 18, 19, 20, 21, 22, 24, 25, 26, 27, 28, 29, 31, 32, 33, 34, 35, 36, 37, 38, 39, 44, 47, 48, 49, 50, 55, 56, 57, 58, 59, and 60 of column g in Part 2 of Annex III to Directive 76/768/EEC, the date 31.12.2007 is replaced by 31.12.2009. Article 2 1. Member States shall adopt and publish, by 31 December 2007 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 January 2008. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 22 November 2007. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 262, 27.9.1976, p. 169. Directive as last amended by Commission Directive 2007/54/EC (OJ L 226, 30.8.2007, p. 21). (2) OJ L 198, 20.7.2006, p. 11.